Case: 20-60628       Document: 00516158960             Page: 1     Date Filed: 01/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                     No. 20-60628                              January 7, 2022
                                   Summary Calendar                             Lyle W. Cayce
                                                                                     Clerk

   Fozijon Suxrobovich Murodov,

                                                                              Petitioner,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                            Respondent.


                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A 203 646 180


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Fozijon Murodov, a native and citizen of Uzbekistan, petitions for
   review of a decision of the Board of Immigration Appeals (“BIA”). He
   challenges the adverse-credibility determination and contends that the immi-
   gration judge (I.J.) violated his due process rights during the hearing on his


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-60628      Document: 00516158960           Page: 2     Date Filed: 01/07/2022




                                     No. 20-60628


   application for asylum, withholding of removal, and relief under the Conven-
   tion Against Torture (“CAT”).
          We generally review only the BIA’s decision but will consider the
   I.J.’s underlying decision to the extent the BIA relied on it. Singh v. Sessions,
   880 F.3d 220, 224 (5th Cir. 2018). Questions of law are reviewed de novo,
   factual findings for substantial evidence. Avelar-Oliva v. Barr, 954 F.3d 757,
   763 (5th Cir. 2020). Under the substantial evidence standard, a petitioner
   must show that “the evidence is so compelling that no reasonable factfinder
   could reach a contrary conclusion.” Id. (internal quotation marks and cita-
   tion omitted). An adverse-credibility determination is conclusive “unless,
   from the totality of the circumstances, it is plain that no reasonable fact-finder
   could make such” a determination. Id. at 767 (internal quotation marks and
   citation omitted).
          A reasonable factfinder could interpret Murodov’s credible-fear inter-
   view (“CFI”) and hearing testimony as inconsistent regarding the harm he
   suffered while detained on September 24 and October 4, 2017. Murodov
   contends that those inconsistencies were insufficient to support the adverse-
   credibility determination because they resulted from the asylum officer’s
   antagonism toward him during the CFI, the asylum officer’s failure to ask
   certain questions and failure to allow him to fully respond to the questions,
   and the CFI’s lack of detail.
          The asylum officer asked open-ended questions that gave Murodov
   the opportunity to report all the harm he suffered on September 24 and
   October 4. The asylum officer also gave Murodov multiple opportunities to
   make changes or additions to his responses. Under the totality of the cir-
   cumstances, the inconsistencies relied upon by the BIA present sufficient
   grounds for a reasonable factfinder to make an adverse credibility ruling. See
   Avelar-Oliva, 954 F.3d at 767-69. Murodov also has not shown that the




                                           2
Case: 20-60628        Document: 00516158960        Page: 3    Date Filed: 01/07/2022




                                    No. 20-60628


   record compels the conclusion that the asylum officer’s notes of the CFI are
   unreliable. See id. at 764-65.
          Furthermore, a reasonable factfinder could agree with the BIA that,
   absent credible testimony, Murodov’s remaining evidence was insufficient to
   satisfy his burden for asylum. See id. at 772. The medical certificate Murodov
   submitted was dated just five days before the merits hearing and over two
   years after the evaluation it was documenting. The letter from Murodov’s
   father did not recount any past harm to Murodov, even though Murodov’s
   testimony indicated that his father was aware that the police in Uzbekistan
   had beaten him and demanded money from him. Substantial evidence sup-
   ports the BIA’s conclusion that the IJ reasonably gave those documents lim-
   ited evidentiary weight.
          In light of our decision on Murodov’s ineligibility for asylum, he has
   also failed to show that the BIA erred in determining that he did not satisfy
   the higher burden for withholding of removal. See Munoz-Granados v. Barr,
   958 F.3d 402, 408 (5th Cir. 2020). Additionally, given that Murodov’s lack
   of credibility concerned the nature and extent of his harm, substantial evi-
   dence supports the BIA’s conclusion that he failed to show that he would be
   tortured in Uzbekistan within the meaning of the CAT. See Avelar-Oliva,
   954 F.3d at 772.
          In his remaining arguments concerning due process, Murodov posits
   that the I.J. failed to apply the requisite legal framework because the I.J.’s
   decision merely incorporated by reference an addendum containing the
   applicable legal standards, the I.J. erroneously refused to admit a late-filed
   affidavit from Murodov’s expert, and the I.J. did not act as a neutral decision-
   maker. Due process claims are reviewed de novo. Arteaga-Ramirez v. Barr,
   954 F.3d 812, 813 (5th Cir. 2020). “To prevail on a due process claim, an
   alien must make an initial showing of substantial prejudice by making a prima




                                          3
Case: 20-60628      Document: 00516158960         Page: 4    Date Filed: 01/07/2022




                                   No. 20-60628


   facie showing that the alleged violation affected the outcome of the proceed-
   ing.” Id. (internal quotation marks and citation omitted).
            Murodov has not shown that the outcome of the proceeding was
   affected by the I.J.’s incorporation of the addendum or refusal to admit the
   expert’s affidavit. See id.; Bouchikhi v. Holder, 676 F.3d 173, 180 (5th Cir.
   2012). While the absence of a neutral arbiter can violate due process, the
   I.J.’s findings about the evidence are an insufficient basis for establishing
   such a violation in this case. See Wang v. Holder, 569 F.3d 531, 540 (5th Cir.
   2009).
            The petition for review is DENIED.




                                         4